Citation Nr: 1742053	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left rib fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active service from December 1986 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the Veteran's appeal has since transferred to the RO in Roanoke, Virginia. 

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is included in the record and has been reviewed. 

In April 2014, the Board issued a decision denying service connection for posttraumatic stress disorder, and remanding the remaining eight issues on appeal.  In August 2016, the RO issued a rating decision awarding service connection for all of the remanded issues but for the two listed in the case caption above, which remain before the Board. 

As was noted in the Board's April 2014 decision, during the September 2013 videoconference hearing, the Veteran indicated an interest in higher disability ratings for service-connected depression and for his service-connected pelvic disability.   These issues were referred by the Board in April 2014, but remain unadjudicated by the AOJ.  These claims are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran experienced significant noise exposure in service. 

2.  VA audiological findings have established the presence of a left ear hearing loss disability as defined by VA regulation during the pendency of this claim.

3.  Competent medical evidence has established that the Veteran's hearing loss is as likely as not related to his active service.

4.  The Veteran has not had a left rib disability during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for a left rib fracture have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

I.  Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In September 2008, the Veteran was afforded a VA audiological examination.  Left ear puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz were 15, 20, 30, 25, and 25, respectively.  The left ear speech recognition score was 100 percent.  These findings do not meet the criteria for hearing loss as defined by 38 C.F.R. § 3.385.

The Veteran again underwent audiological examination in February 2013.  At this time, left ear puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz were 10, 20, 25, 35 and 30, respectively.  The left ear speech recognition score was 92.  Because the left ear speech recognition score was less than 94 percent at this time, the findings do meet the criteria for hearing loss as defined by 38 C.F.R. § 3.385.  However, the VA examiner did not provide an opinion related to the cause of the left ear hearing loss, because the examiner incorrectly stated that the Veteran's findings do not meet the criteria under VA regulation.  The AOJ then obtained an opinion from an examiner other than the one who conducted the February 2013 examination.  This examiner noted, based upon a review of the service treatment records, that the Veteran had normal audiological findings through 4000 Hertz throughout his years of service, with a progression occurring only since he left active service.  Based upon these factors, the examiner concluded that it is less likely than not that the current hearing loss is related to his service.  The Board's subsequent 2014 remand found the rationale for this opinion inadequate and remanded in order to allow the examiner the opportunity to provide an explanation in detail as to why it is unlikely that the Veteran's hearing loss is unrelated to service, particularly directing the examiner to discuss the acoustic trauma experienced by the Veteran in service and conceded by VA.

Rather than obtaining an addendum, the AOJ afforded the Veteran a new audiological examination in March 2016.  At this time, left ear puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz were 15, 15, 15, 30, and 35, respectively.  The left ear speech recognition score was 94 percent.  These findings do not meet the criteria for hearing loss as defined by 38 C.F.R. § 3.385.  However, the examiner found that the hearing loss present, despite it not reaching the level of a hearing loss disability as defined by VA regulation, was as likely as not caused by the Veteran's active service.

The Board finds no reason not to apply these positive findings related to causation to any left ear hearing loss disability present during the pendency of this claim.  Again, hearing loss in the left ear was established at the time of the February 2013 examination.  Despite the audiological findings in 2016, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In sum, VA has conceded the Veteran's in service acoustic trauma and awarded service connection for both tinnitus and right ear hearing loss on that basis.  Moreover, the 2013 VA examination confirmed the presence of left ear hearing loss as defined by VA regulation and the 2016 VA examiner determined the Veteran's hearing loss to be as likely as not related to his active service.  As such, the Board finds the evidence supports the award of service connection for left ear hearing loss.  The Veteran's appeal is granted.

II.  Left Rib Fracture

Initially, the Board notes that the Veteran was provided all required notice in the letter sent in March 2007, prior to the November 2008 initial adjudication of the claim decided herein.  Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's service treatment records (STRs), and attempted to obtain any post-service VA outpatient treatment records, although there do not appear to be any such records pertaining to a rib fracture.  In fact, the Veteran has not identified treatment specific to his rib.  At his hearing, the Veteran identified healthcare facilities at Langley/Fort Eustis as a source of treatment records in general.  Following the Board's remand, records from Langley Air Force Base Medical Center were obtained, associated with the record and are considered by the Board in the decision below.  The Board finds no additional development is needed in this regard.  Further, the Veteran was afforded VA examinations in 2007 and again in 2016.  The Board finds no reason to question the adequacy of these examinations, as they were based upon an examination of the Veteran and a review of the pertinent evidence.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim for service connection for left rib fracture.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of this claim.

The Veteran claims he incurred a left rib fracture during a boating accident in service.  The Board recognizes the in-service incurrence of a boating accident, as it is the basis for service connection for several other orthopedic disabilities for the Veteran.  The question that must first be answered, however, is whether the Veteran has had, at any time during the pendency of this claim, a current disability manifested by a left rib fracture or any residuals of a rib injury during the in-service boating accident.

Shortly following his claim, the Veteran was afforded a March 2007 VA general medical examination.  X-ray of the left rib was obtained at that time and the report is indicative of an unremarkable left rib series.  No acute fractures were identified.  No focal lesions were noted.  The soft tissue area was unremarkable.  No diagnosis was made related to the left rib at the time of this VA examination.

The findings on VA examination in March 2016 similarly showed no diagnosis of a left rib fracture.  The examiner noted the in-service complaint of pain in the area around the rib cage, but no current disability was diagnosed and the examiner also pointed out that x-ray revealed no rib fracture.

The records from Langley Air Force Base Medical Center were reviewed.  While the history of the boating accident and the report of a left rib injury are noted in the Veteran's history throughout these records, there is no diagnosis and no treatment for a disability related to the Veteran's left rib anywhere throughout these records.

To the extent that the Veteran has reported pain in the area of the left rib during the pendency of this claim, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left rib fracture, because neither outpatient records, nor VA examiners have found the presence of a current disability related to any left rib injury that may have occurred in service.  As such, the evidence is insufficient to support a grant of service connection.  Because the preponderance of the evidence is against the claim for left rib fracture, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for left rib fracture is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


